IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 555 EAL 2019
                                                :
                    Petitioner                  :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
             v.                                 :
                                                :
                                                :
SITA DIP,                                       :
                                                :
                    Respondent                  :


                                        ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Dougherty did not participate in the consideration or decision of this matter.